               Case 4:20-mj-01590-N/A-MSA Document 1 Filed 02/14/20 Page 1 of 1
                                      CRIMINAL COMPLAINT
                             '
     United States District <Court                        DISTRJCT of ARJZONA
                ,           I
                      Unitdd ,States of Ame~ica                           DOCKETNO.
                                 v.                                                        -
                        JosepJ1 Laval Tolbert                             MAGISTRATE'S CASE NO.
                            ,    '
                      DOB~ 1992; United States



           Complaint for violation of Title 8 United States Code§ 1324(a)(l)(A)(ii) and 1324(a)(l)(B)(i)

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
On or about February 13, 2020, in the District of Arizon_a, Joseph Laval Tolbert, knowing or in reckless
disregard that certain aliens, including Adrian Martinez-Bautista and \azaro Martin~z-Pena, had come to,
entered, and remained in the United States in violation of law, did transport and move said aliens within the
United States by rrieans of transportation and otherwise, in furtherance of such violation of law and did so for
the purpose of privat~ financial gain; in violation of Title 8~ United States Code, Sections 1324(a)(l)(A)(ii)
and 1324(a)(l)(B)(i).                                                                          ,

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about February 13, 2020, in the District of Arizona (Naco), United States Border Patrol Agents (BPA) received
information froin a concerned citizen regarding suspected illegal aliens getting into a tan vehicle resembling a
Suburban. The citizen said that the vehicle continued northbound on Naco Highway. Approximately five minutes later,
BPA encountered a tan 2006 GMC on Naco Highway. The BPA.followed it until it stopped near a gas,pump at a
Speedw~y Gas Station on SR-92. The BPA approached the vehicle to have a consensual conversati,on with the driver
Joseph Laval Tolbert. While approaching the vehicle, the BPA saw two people laying down on the back seat's
floorboard. They were attempting to hide and were wearing camouflage clothing and carpet booties. Tobert
immediately put his hands up and said "I do not know who they are." BPA determined that they were illegal aliens.

Material witnesses Adrian Martinez-Bautista and Lazaro Martinez-Pena said they had made arrangements to be
smuggled into the United States for money. Both said that they crossed the border by climbing over the fence and that
they were told an SUV was going to pick them up. Martinez-Pena said they.were guided via cell phone to the load up
spot. Both said when the SUV stopped near their location, they came out of the brush and got into the SUV. They got
in the back seat and laid down.                                  r


In a post-Miranda statement, Tolbert claimed he travel to Sierra Vista from Phoenix to tow a vehicle he sold. No
towing equipment was found. He said that while driving back to Phoenix, he got lost and pulled over to enter his
address on his phone's GPS. Two men wearing camouflage clothing came out of the }?rush and asked him for help.
Tolbert said he invited both into his car and started driving. He felt that the police was following him and he stopped 1
at the nearest gas station where he was approached by BPA.

MATERJAL WITNESSES IN RELATION TO.THE CHARGE: Adrian Martinez-Bautista and Lazaro Martinez-
Pena
Detention Requested                                    SIGNATTT.RFMCOMPLAINANT
     Being duly sworn, I declare that the foregoing is
     true and correct to the best of my knowledge.
AUTHORIZED BY: AUSA JAA/ri_./-~~4F+-------- ofliCIAL TITLE
                                                                              F·
                                                       Border Patrol Agent
  Sworn to before me and subscribed, in my presence.
                                                                          DATE
                                                                          Februarv 14. 2020
  1) See Federal rules of Criminal Procedure Rules 3 and 54
